Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1, 4-8, 15-16, and 18-19 are all the clams for this application.
2.	Claim 2 is canceled and withdrawn Claim 9 is amended in the Response of 1/28/2021.
3.	Withdrawn Claims 9-13 are canceled by Examiner’s Amendment and withdrawn Claims 4-6, 16 and 19 and the immune cell types are joined for examination.
4.	Claims 1, 4-8, 15-16, 18-19 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 6/18/2020, 11/6/2020 and 1/28/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 1-2, 7-8, 15 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Applicants have demonstrated that the specification provides a reasonable number of working embodiments for the genus of clonally-derived, engineered melanoma tumor cell variants expressing two or more immunomodulators of defined 

Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-2, 7-8, 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The Claims 1-the group consisting of” in Claim 1 in referring to a proper Markush group.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beverly W. Lubit on 2/22/2021.
The application has been amended as follows: 
Claims 9-13 (Canceled).

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: Applicants have shown that an immunogenic amount of the allogeneic melanoma tumor cell line variants comprising co-expression of two or more of recombinant membrane expressed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Claims 1, 4-8, 15-16, and 18-19 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643